Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 1 of 17

Gordon Law LLP

Michael R. Gordon, Esq.

51 Bedford Road, Suite 10

Katonah, New York 10536

Telephone: 914.232.9500

Fax: 914.992.6634

Email: mgordon@gordonlawllp.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

‘BEYOND BESPOKE TAILORS, INC. and NICK
TORRES

Plaintiffs,
-against- Civ. No. 1:20-cev-05482

JAMES BARCHIESI, WORKSITE LLC, WORKSITE Complaint

ACCOUNTANTS AND ADVISORS, WORKSITE

CAPITAL PARTNERS, LLC, WORKSITE Jury trial demanded by Plaintiff
INTERACTIVE LLC, WORKSITE VENTURES, and

ROTH & ASSOCIATES,

Defendants.

Plaintiffs Beyond Bespoke Tailors, Inc. “BBT”) and Nick Torres (“Torres”), by and
through their attorneys, GordonLaw LLP, as and for their Complaint, allege against Defendants
James Barchiesi, Worksite LLC, Worksite Accountants and Advisors, Worksite Capital Partners,
LLC, Worksite Interactive LLC, Worksite Ventures and Roth & Associates (collectively
“Defendants”), as follows:

NATURE OF THE CASE

1. This is an action for fraud, breach of contract, and breach of fiduciary duty.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 2 of 17

2. Plaintiff BBT is one of the foremost tailoring boutiques in New York City. BBT
was founded by Plaintiff Torres, a master tailor who has devoted his entire professional career to
erowing BBT into the go-go tailor for New York City and beyond.

3, For years, Defendant James Barchiesi (“Barchiesi”) took unfair advantage of Mr.
Torres and BBT through an elaborate scheme involving multiple companies, named as
defendants herein.

4, Specifically, Barchiesi planned and carried out a scheme to defraud Plaintiffs by
taking advantage of his position as owner and manager of the other Defendants, a web of
integrated business management support companies known as Worksite, and persuading
Plaintiffs to trust Defendants with their business and bank accounts.

5. The result of Defendants’ fraudulent conduct was a combination of grossly
negligent bookkeeping, accounting, tax reporting, and financial advisory and deliberate
deception rising to the level of professional malpractice.

6. The malpractice of Defendants caused Plaintiffs to suffer substantial tax penalties
and wasteful payments (i.e., borrowing money to make tax payments that BBT had the cash to
pay) and to pay replacement accountants to take over and repair the damage caused by
Defendants’ malpractice.

7. In an attempt to cover up his misdeeds, Barchiesi claimed after the termination of
Plaintiffs’ relationship with Defendants that he was not aware of what Roth was doing and that
Roth’s president, Mr. Rankin, was acting on his own or in ways unknown to Barchiesi. Such
statements were false, and Barchiesi knew they were false when he made them, as Barchiesi
installed Mr. Rankin in Ledgerworx and then created Roth to appear to be a separate and stand-

alone accounting firm.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 3 of 17

8. Barchiesi, directly and through the other Defendants, defrauded Plaintiffs,
breached his fiduciary duty to Plaintiffs, breached their contracts with Plaintiffs, and caused
financial harm to Plaintiffs.

9. What makes Barchiesi’s misdeeds particularly odious is that he represented to
Plaintiffs that he and his companies were fiduciaries — financial advisors and consultants who
and that would take care of Mr. Torres and BBT — whom and that Plaintiffs, who do not have
financial backgrounds and who are not financially sophisticated, could trust.

10. Unfortunately, Mr. Torres and BBT did trust Mr. Barchiesi and his companies, to
their financial loss.

11. The purpose of this lawsutt is to seek the recovery of that loss.

THE PARTIES

12. Plaintiff Beyond Bespoke Tailors, Inc. (‘BBT”) is a corporation organized under
the laws of the State of New York with a principal place of business located at 45 West 46th
Street, New York, New York.

13. Plaintiff Nicholas Torres is an individual and a citizen of the State of New York
who resides in Staten Island, New York.

14. Upon information and belief, Defendant James Barchiesi (“Barchiesi”) is an
individual who resides in the Commonwealth of Pennsylvania and the State of Virginia.

15. Upon information and belief, Defendant Worksite LLC (“Worksite”), is a limited
liability company organized under the laws of the State of Pennsylvania with a principal of
business located at 115 Imperial Dr East Stroudsburg, Pennsylvania.

16. Upon information and belief, Defendant Worksite Accountants and Advisors

(“Worksite AA”) is a limited liability company organized under the laws of the State of
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 4 of 17

Pennsylvania with a principal of business located at 24 N. 4th Street Easton Northampton,
Pennsylvania.

17. Upon information and belief, Defendant Worksite Capital Partners, LLC
(“Worksite Capital”) is a limited liability company organized under the laws of the State of
Pennsylvania with a principal of business located at 24 N. 4th Street Easton Northampton,
Pennsylvania.

18. Upon information and belief, Defendant Worksite Interactive LLC (“Worksite
Interactive”) is a limited liability company organized under the laws of the State of Pennsylvania
with a principal of business located at 24 N. 4th Street Easton Northampton, Pennsylvania.

19. Upon information and belief, Defendant Worksite Ventures LLC (“Worksite
Ventures”) is a limited liability company organized under the laws of the State of Pennsylvania
with a principal of business located at 24 N. 4th Street Easton Northampton, Pennsylvania.

20. Upon information and belief, Roth & Associates (“Roth”) is the fictious name of a
business organization known as Ledgerworx, formed under the laws of the State of Pennsylvania
with a principal place of business located at 256 S$. Walnut Street, Bath, Pennsylvania.

21. | Upon information and belief, Barchiesi indirectly owns Roth.

JURISDICTION AND VENUE

22, Plaintiff commenced this action in the Supreme Court of the State of New York,
County of New York, and was removed by Defendants to this Court.

23, This Court has diversity of citizenship jurisdiction of this matter pursuant to 28
US.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 5 of 17

24. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 a substantial part of

the events and omissions giving rise to the claims set forth herein occurred in this District.
THE FACTS
A. The Barchiesi enterprise

25. The business entities named as Defendants were and are all part of a unified and
integrated enterprise owned, organized, and managed by Barchiesi for the purpose of defrauding,
among others, Plaintiffs.

26. As more fully detailed below, Barchiesi and other individuals acting on behalf of
and at the direction of Barchiesi repeatedly assured Plaintiffs that Defendants were highly
skilled, competent and experienced in bookkeeping, accounting, and tax reporting and would be
able to provide such services to Plaintiffs.

27. Barchiesi and other individuals acting on behalf of and at the direction of
Barchiesi also repeatedly assured Plaintiffs that Defendants were highly skilled, competent and
experienced in financial planning.

28. Plaintiffs relied on Barchiesi’ statements and trusted that Barchiesi and the other
Defendants would act in the best interests of Plaintiffs because of the appearance of skill,
competence and experience that Defendants created and because the social relationship that
Barchiesi created with Mr. Torres essentially lulled Mr. Torres into trusting Barchiesi and the
other Defendants.

29. Such reliance was reasonable, as Defendants held themselves out to be skilled,
competent and experienced professionals who knew exactly what they were doing; Defendants

also unfairly leveraged a social relationship between Barchiesi and Mr. Torres to dissuade Mr.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 6 of 17

Torres from suspecting that Defendants were cheating Plaintiffs, even though that is exactly what
Defendants were doing.

30. As more fully detailed below, it turns out. unbeknownst at all relevant times to
Plaintiffs, that Defendants are not and were not skilled, competent or experienced in any of the
areas they represented as their areas of skill, competence and experience.

31. Plaintiffs suffered tremendous financial harm as a result of their detrimental
reliance on the truth of the representations made by Defendants and Defendants’ breaches of
their contractual and fiduciary obligations to Plaintiffs.

B. Defendants’ fraudulent communications with Plaintiffs

32, During the years 2015 — 2019, Barchiesi used several entities to mask fraudulent
activity directed at and harming Plaintiffs.

33. Essentially, Barchiesi parlayed what started out as a social relationship between
him and Mr. Torres into a relationship of trust and confidence in which Barchiesi was supposed
to have provided financial advisory and accounting services to BBT and Mr. Torres individually.

34, Barchiesi, representatives of the other Defendants, and others on behalf of and,
upon information and belief, at the direction of, Defendants corresponded with BBT and Mr,
Torres in a concerted effort to defraud BBT and Mr. Torres.

35. The communications summarized in Paragraphs 38-56 below are a representative
sampling of communications to and from Defendants and others acting on behalf of and, upon
information and belief, at the direction of Defendants. This sampling is not intended to be an

exhaustive summary of all such communications.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 7 of 17

36. Prior to November 2015, Barchiesi persuaded Mr. Torres to allow Defendants to
manage BBT’s finances, handle its bookkeeping and accounting needs, and prepare and file their
tax returns.

37. Barchiesi was able to persuade Mr. Torres to allow Defendants to handle
Plaintiffs’ financial and accounting by repeatedly promising to act as a fiduciary and touting the
Defendants’ expertise, experience, and competencies in the areas of bookkeeping, accounting,
and tax reporting. Barchiesi also used the social relationship he had created with Mr. Torres to
dissuade Mr. Torres from suspecting that Barchiesi and the other Defendants intended to defraud
and damage Plaintiffs.

38. Thus, on November 30, 2015, Barchiesi confirmed in writing to Maria Guevara,
then, upon information and belief, an employee of one or more of Defendants, that he had
established an escrow account for BBT and acknowledged that Defendants would owe fiduciary
obligations to BBT.

39. On December 21, 2015, Barchiesi forwarded information to set up a Simplified
Employee Pension Individual Retirement Account (“SEP”) for Plaintiffs and confirmed he
would control the accounting for this account through an entity he controlled known as IRA
Innovations; doing so was improper.

40, Asan example of Defendants’ role in providing tax advice to Plaintiffs, on
January 7, 2016, one of Defendants’ employees, acting on behalf of Defendants, identified in an
email to Mr. Torres a discrepancy in tax monies owed by Mr. Torres to New York State.

41. Further proving Barchiesi’s personal involvement in the financial affairs of
Plaintiffs, on March 13, 2016, Barchiesi requested in an email to Mr. Torres that Mr. Torres pay

his taxes directly and provided the amount that Mr. Torres should pay.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 8 of 17

42. On March 22, 2016, in an email to Mr. Torres, Barchiesi confirmed that that he
had “spoken to Nick [Torres] and Stacie and we will coordinating [sic] final payment of their
2014 Federal IRS. Bill. Please work with Stacie to alert her on escrow details and send a
certified check copy to Nick for his records. Stacie, Please confirm when you are ready to close
out payment.”

43. On June 25, 2016, Maria Guevara, on behalf of Defendants, listed expenses being
billed to BBT: “1. Taxes, 2. IRS Loan Repayment, 3. Marketing & Advertising Spend, 4.
Accounting Fees.”

44, In an email dated and sent on November 18, 2016, Barchiesi gave further
instructions to his staff to establish an Individual Retirement Account for Mr. Torres.

45. Asa further part of his scheme to gain and take advantage of Plaintiffs’ trust, on
May 8, 2017, Barchiesi requested in an email to BBT that BBT allow Barchiesi to set up an auto
billing arrangement for tax and accounting work via bill.com.

46, Along the same lines, on June 7, 2017, Barchiesi provided Plaintiffs with an
emailed summary of work that Barchiesi represented had been provided by the Defendants for
Plaintiffs.

47. On October 5, 2017, Barchiesi confirmed in writing to Plaintiffs that Barchiesi
was aware of and was monitoring BBT’s tax situation, clearly and unequivocally assuring
Plaintiffs that their tax filing needs were being addressed by Defendants.

48, On October 16, 2017, Barchiesi advised Paychex, a third-party payroll processor,
in writing by email, that Barchiesi was BBT’s “accountant.” In that same email, Barchiest
requested Mr. Torres’ W-2 Wage Statement and a Form 1095 supporting that he had health

insurance for the year at issue.
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 9 of 17

49, On November 14, 2017, Barchiesi confirmed in an email to Mr. Torres
Barchiesi’s alleged personal involvement in the preparation of Plaintiffs’ tax returns.

50. On April 4, 2018, Foster Rankin, upon information and belief a former president
of Roth and acting on behalf of and at the direction of Barchiesi, requested a Power of Attorney
to act on behalf of Plaintiffs, representing that he was a Certified Public Accountant.

51. Upon information and belief, Rankin was not, at the time, a Certified Public
Accountant, Barchiesi knew that Rankin was not a Certified Public Accountant, was aware that
Rankin had represented himself to Plaintiffs as a Certified Public Accountant, and did nothing to
advise Plaintiffs that Rankin was not a Certified Public Accountant.

52. By anemail dated and sent August 6, 2018, Barchiesi introduced Plaintiffs to
Joseph Gil, whom Barchiesi represented worked with Barchiesi on what Barchiesi represented to
Plaintiffs were “specialized matters especially as it relates to New York State Business Tax
Issues.”

53, On August 10, 2018, Barchiesi advised in an email to Plaintiffs that Roth, which
Barchiesi actually owned and operated, managed and oversaw all tax matters for Plaintiffs. In
that same email, Barchiesi represented that Defendants had filed Plaintiffs’ tax returns and that
Barchiesi had personally oversaw the work being done by the other Defendants for Plaintiffs,

54. On August 10, 2018, Barchiesi, by email, directed Alexander Cordova, who,
upon information and belief, was employed by Defendants, to cancel all accounting work being
done by Defendants for Plaintiffs.

55. On September 26, 2018, Plaintiffs confirmed with Barchiesi that Plaintiffs were

terminating their relationship with Roth.
 

 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 10 of 17

56. On October 2, 2018, Barchiesi confirmed in writing that (a) the accounting work
that had been handled by Roth for Plaintiffs was being transitioned to another accounting firm.
(b) Roth had handled Plaintiffs’ tax filings for Tax Year 2016, (c) Roth had made substantial
errors on Plaintiffs’ tax returns, (d) Barchiesi was personally involved in the accounting work

done by Defendants, and (e) Defendants are all part of a single, unified organization controlled

by Barchiesi.
B. Defendants’ gross negligence, malpractice, and overcharges
57. Defendants repeatedly made substantial errors in the preparation and maintenance

of Plaintiffs’ books and records, in the preparation and filing of Plaintiffs’ tax returns, and in the
financial advice they gave Plaintiffs.

58. Defendants’ mistakes were the result of Defendants’ failure to follow normal,
accepted practices in the fields of bookkeeping, accounting, tax preparation, and financial advice.

59. The services that Defendants provided to Plaintiffs fell far below the standard of
care and professionalism that is expected of those who offer such services and far below what
would be expected of anyone offering such services.

60. Among other things, Defendants mis-applied accounting entries for payments,
failed to record PayPal transactions made by BBT, mishandled New York State sales tax matters
in that Defendants directed Plaintiffs to pay advance sales tax beyond what was required, began
but did not finish tax returns, filed at least one tax return without estimates being paid, as is
required, caused penalties to be assessed by governmental taxing authorities due to late payments
that were the responsibility of Defendants to ensure were made properly, caused Ledgerworx to
pay BBT taxes directly, even though Beyond Bespoke had adequate cash to do so and should

have done so, mishandled the accounting for a BBT Simplified Employee Pension Plan, made

10
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 11 of 17

many substantial errors handling BBT’s QuickBooks entries, advised Plaintiffs to borrow money
to pay their taxes even though they had sufficient cash to support the required tax payments,
failed to send out Form K-1s as required, and made many substantial mistakes in the BBT
General Ledgers.

61. More specifically, Defendants failed to report the information contained on the
2016 Form K-1 they issued to Mr. Torres was not reported as required.

62. Although Mr. Torres requested one, Defendants failed to issue a 2017 Form K-1.

63. Defendants caused Plaintiffs to make a $42,000 tax payment for a $32,000 tax
liability.

64. Defendants improperly caused Mr. Torres to report for Tax Year 2015 and 2016
income on schedule C, improperly recorded as professional fees & loan payable on BBT’s
income tax returns, and improperly established the aforesaid SEP.

65. Defendants repeatedly caused BBT to make late and miscalculated payments on
New York State sales tax and thus caused BBT to incur late fees and other charges.

66. Mr. Torres received from Defendants a Form 1099-C for 2019 showing a false
$40,784 discharge of a non-existent debt that Defendants knew was false; at no time did Mr.
Torres incur such a debt. Despite due demand, Defendants failed to file a corrected 1099-C for
$0 with the Internal Revenue Service to rectify the situation.

67. Defendants have known at all relevant times that Mr. Torres never incurred such a
debt and yet issued written statements stating, falsely, the existence of such a debt. Moreover,
Defendants have known at all relevant times that they were required to issue a corrected Form
1099-C yet failed to do so knowing that the failure to do so was going to cause Plaintiffs to

suffer financial harm.

1i
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 12 of 17

68,  Barchiesi utilized Defendants, which he had organized into a multi-layer network
of companies — companies nesting within one another, including Roth, which was supposed to be
BB’s accountants — to extract duplicate fee payments from Plaintiffs for the same work. The
result of these duplicate fee payments was that Plaintiffs were overcharged.

C. Punitive damages are warranted

69. Defendants’ conduct, as outlined above and discussed below, was egregious and
predatory and justifies the imposition of punitive damages.

70.  Anaward Punitive damages will dissuade Defendants from taking advantage of
other members of the public and is thus warranted.

AS AND FOR A FIRST CLAIM FOR RELIEF
(Fraud)

71. Plaintiffs repeat and realleged Paragraphs 1-70 as if fully set forth in this
Paragraph.

72. As outlined above, Barchiesi and other individuals who acted on behalf of and at
the direction of Barchiesi repeatedly made written and oral statements to Plaintiffs that
Defendants were highly skilled, competent and experienced in bookkeeping, accounting, tax
reporting, and financial planning.

73. Defendants’ statements as to their skill, competence, and experience were false; at
no time were Defendants were highly skilled, competent and experienced in bookkeeping,
accounting, tax reporting, or financial planning.

74. At the time Defendants made those statements to Plaintiffs, Defendants knew they
were not true.

75. Plaintiffs relied on Defendants’ statements as to Defendants’ supposed skill,

competence, and experience in bookkeeping, accounting, tax reporting, or financial planning.

12
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 13 of 17

76. Plaintiffs’ reliance on such statements was reasonable, as Defendants held
themselves out to be skilled, competent and experienced professionals who knew exactly what
they were doing; Defendants also unfairly leveraged a social relationship between Barchiesi and
Mr. Torres to dissuade Mr. Torres from suspecting that Defendants were cheating Plaintiffs, even
though that is exactly what Defendants were doing.

77. At the time Defendants made those statements, they knew Plaintiffs would rely on
Defendants’ statements as to their skill, competence, and experience in bookkeeping, accounting,
tax reporting, or financial planning.

78. Defendants made their statements as to their skill, competence, and experience in
bookkeeping, accounting, tax reporting, or financial planning so that Plaintiffs would hire and
pay fees to Defendants.

79, Defendants knowingly and falsely represented to Plaintiffs that they were
obligated to pay fees that Defendants knew were duplicates and that amounted to overcharging.

80. Asadirect and proximate result of their detrimental reliance on the knowingly
false statements Defendants made as to their skill, competence, and experience in bookkeeping,
accounting, tax reporting, or financial planning, Plaintiffs suffered financial damages in an
amount to be proven at trial but believed to be in excess of $500,000.

AS AND FOR A SECOND CLAIM FOR RELIEF
(Breach of fiduciary duty)

81. Plaintiffs repeat and realleged Paragraphs 1-80 as if fully set forth in this
Paragraph.
82. Defendants purported to provide bookkeeping, accounting, tax reporting, and

financial planning services to Plaintiffs.

13
Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 14 of 17

83. The nature of the services that Defendants provided to Plaintiffs were such that
they put Defendants in the position of being fiduciaries to Plaintiffs.

84. Defendants repeatedly acknowledged that they owed fiduciary duties to Plaintiffs.

85. Defendants deliberately failed to provide the level of professional service they
agreed to and were required to provide so as to benefit themselves financially, knowingly made
false statements to Plaintiffs that they knew Plaintiffs would rely on so as to benefit themselves
(Defendants), acted in their own self-interest rather than in the best interests of Plaintiffs, took
fees they knew they were not entitled to take, and caused Plaintiffs to incur substantial debt and
expense, solely to benefit themselves.

86. In so doing, Defendants breached their fiduciary duties to Plaintiffs.

87. Asa direct and proximate result of their breach of their fiduciary duties to
Plaintiffs, Plaintiffs suffered financial damages in an amount to be proven at trial but believed to
be in excess of $500,000.

AS AND FOR A THIRD CLAIM FOR RELIEF
(Breach of contract)

88. Plaintiffs repeat and realleged Paragraphs 1-87 as if fully set forth in this
Paragraph.

89, Defendants agreed to (but did not) provide bookkeeping, accounting, tax
preparation and filing services, and financial advice to Plaintiffs.

90. Plaintiffs agreed to pay Defendants for what should have been provide
bookkeeping, accounting, tax preparation and filing services, and financial advice

91. Plaintiffs complied with all of their contractual obligations to Defendants.

92. Defendants failed to provide the services they agreed to provide.

14
Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 15 of 17

93, Asa direct and proximate result of their breach of their contractual duties to
Plaintiffs, Plaintiffs suffered financial damages in an amount to be proven at trial but believed to
be in excess of $500,000.

AS AND FOR A FOURTH CLAIM FOR RELIEF
(Promissory estoppel)

94. ‘Plaintiffs repeat Paragraphs i-93 as if fully set forth herein.

95. Plaintiffs were repeatedly promised by Defendants that Defendants would handle
Plaintiffs’ bookkeeping, accounting, and tax reporting work with skill and competence provided
Plaintiffs made payments to Defendants in the form of fees.

96. Plaintiffs relied on the promises identified above because of the representations
Defendants had made and because of the social relationship Barchiesi had built with Mr. Torres;

such reliance was reasonable.

97. Plaintiffs’ reliance on Defendants; promises, as aforesaid, was foreseeable and
reasonable.

98. Plaintiffs suffered financial damage by relying on Defendants promises, as
aforesaid.

99. Asa direct and proximate result of the breach of promises by Defendants,

Plaintiffs were damaged in an amount to be proven at trial but believed to be in excess of
$500,000.

AS AND FOR A FIFTH CLAIM FOR RELIEF
(Quasi-Contract)

100. Plaintiffs repeat Paragraphs 1-99 as if fully set forth herein.
101. Defendants benefited from the fees Plaintiffs agreed to and did pay to Plaintiffs.

102. Defendants did not earn the fees that Plaintiffs paid to Defendants.

15
 

Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 16 of 17

103. Defendants have failed to return the fees that Plaintiffs paid them and that they
did not earn.

104, Upon information and belief, Defendants also benefited financially from the
relationship they created with Plaintiffs by using that relationship as a marketing tool to attract
other business and earn more fees.

105. The fees that Defendants earned from Plaintiffs and through the relationship they
built with Plaintiffs were unearned and unjust.

106. The reasonable value of the fees that Defendants were paid by Plaintiff and on
account of the relationship they built with Plaintiffs will be proven at trial.

107. Equity and good conscience demand that Defendants make restitution to Plaintiffs
in an amount to be proven at trial but believed to be in excess of $500,000.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court enter Judgment awarding
Plaintiff:

A. On their First Claim for Relief, compensatory damages in an amount to be proven
at trial but believed to be in excess of $500,000, plus interest, punitive damages, and attorneys’
fees,

B. On their Second Claim for Relief, compensatory damages in an amount to be
proven at trial but believed to be in excess of $500,000, plus interest, punitive damages, and
attorneys’ fees.

C. On their Third Claim for Relief, compensatory damages in an amount to be
proven at trial but believed to be in excess of $500,000, plus interest, punitive damages, and

attorneys’ fees.

16
Case 1:20-cv-05482-VSB-KNF Document 4 Filed 10/27/20 Page 17 of 17

D. On their Fourth Claim for Relief, On their First Claim for Relief, compensatory
damages in an amount to be proven at trial but believed to be in excess of $500,000, plus
interest, punitive damages, and attorneys’ fees.

E. On their Fifth Claim for Relief, compensatory damages in an amount to be proven
at trial but believed to be in excess of $500,000, plus interest, punitive damages, and attorneys’
fees.

F, For such other and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands trial by jury as to all claims so triable.

Dated: Katonah, New York
October 26, 2020

GordonLaw LLP

  
 

 

Michel R. Gordon

Katonah, New York 10536

Telephone 914.232.9500

Fax 914.992.6634

Email mgordon@gordonlawlip.com

17
